Order entered June 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00230-CR

                          RUSSELL R. WHITEHEAD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 31618CC

                                         ORDER
       Appellant’s June 23, 2014 second motion to extend the time to file appellant’s brief is

GRANTED.       Appellant’s brief received by the Clerk of the Court on June 20, 2014 is

DEEMED timely filed on the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE